        Case 3:20-cv-05671-JD Document 40 Filed 09/09/20 Page 1 of 3




 1   George A. Zelcs (pro hac vice)           Stephen M. Tillery (pro hac vice)
       gzelcs@koreintillery.com                 stillery@koreintillery.com
 2   Robert E. Litan (pro hac vice)           Jamie Boyer (pro hac vice)
        rlitan@koreintillery.com                jboyer@koreintillery.com
 3   Randall P. Ewing, Jr. (pro hac vice)     Michael E. Klenov, CA Bar #277028
       rewing@koreintillery.com                 mklenov@koreintillery.com
 4   Jonathon D. Byrer (pro hac vice)         Carol O’Keefe (pro hac vice)
        jbyrer@koreintillery.com                cokeefe@koreintillery.com
 5   KOREIN TILLERY, LLC                      KOREIN TILLERY, LLC
     205 North Michigan, Suite 1950           505 North 7th Street, Suite 3600
 6   Chicago, IL 60601                        St. Louis, MO 63101
     Telephone: (312) 641-9750                Telephone: (314) 241-4844
 7   Facsimile: (312) 641-9751                Facsimile: (314) 241-3525
 8   Karma M. Giulianelli, CA Bar #184175     Ann Ravel
      karma.giulianelli@bartlitbeck.com        aravel@mcmanisfaulkner.com
 9   Glen E. Summers, CA Bar # 176402         MCMANIS FAULKNER
      glen.summers@bartlitbeck.com            Fairmont Plaza, 10th Floor, 50 West San
10   BARTLIT BECK LLP                         Fernando Street
     1801 Wewetta St. Suite 1200,             San Jose, CA 95113
11   Denver, Colorado 80202                   Telephone: (408) 279-8700
     Telephone: (303) 592-3100                Facsimile: (408) 279-3244
12   Facsimile: (303) 592-3140
13

14

15                              UNITED STATES DISTRICT COURT
16              NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
17 MARY CARR, individually and on behalf of

18 all others similarly situated;

19                Plaintiffs,                 CASE NO. 5:20-cv-05761-BLF

20       vs.
   GOOGLE LLC; GOOGLE IRELAND
                                              PLAINTIFF MARY CARR’S NOTICE OF
21 LIMITED; GOOGLE COMMERCE                   FILING RESPONSE TO SUA SPONTE
   LIMITED; GOOGLE ASIA PACIFIC
22 PTE. LIMITED; and GOOGLE                   JUDICIAL REFERRAL FOR PURPOSES
   PAYMENT CORP.;                             OF DETERMINING RELATIONSHIP OF
23                                            CASES
              Defendants.
24

25

26

27

28
         Case 3:20-cv-05671-JD Document 40 Filed 09/09/20 Page 2 of 3




            TO THE COURT, ALL PARTIES AND COUNSEL OF RECORD: PLEASE TAKE
 1

 2 NOTICE that on August 31, 2020, Judge Chen filed a Sua Sponte Judicial Referral For Purposes

 3 of Determining Relationship of Cases (“Judicial Referral”) in Cameron, et al., v. Apple, Inc., Case

 4 No. 4:19-cv-03074-YGR (“Cameron”) at ECF No. 114, and Epic v. Google LLC et al., Case No.

 5
     3:20-cv-05671-JD (“Epic”) at ECF No. 25, to consider potential relation of Pure Sweat
 6
     Basketball, Inc. v. Google LLC et al., No. 20-cv05792-EMC.
 7

 8          On September 3 and 4, 2020, Defendant Google LLC (“Google”) filed Responses to the

 9 Judicial Referral in Cameron and Epic, which referenced the above-captioned case as potentially

10 related to those lawsuits. Also on September 4, 2020, Google filed a Notice of Filing in the

11 above-captioned case, which included the Cameron and Epic Responses as exhibits. (ECF No. 26,

12
     Def. Google, LLC’s Not. of Filing).
13
            On September 8, 2020, Plaintiff Mary Carr, on behalf of herself and all others similarly
14

15 situated, filed a Response to Sua Sponte Judicial Referral for Purposes of Determining

16 Relationship of Cases. Pursuant to Local Rule 3-12, Plaintiff Carr’s Response was filed in the

17 Epic lawsuit and can be found at ECF No. 34. Additionally, a full and complete copy of Plaintiff

18
     Carr’s Response, including exhibits, is attached hereto as Exhibit 1.
19

20

21

22

23

24

25

26

27

28
                                      P a g e | 2 NOTICE OF FILING
         Case 3:20-cv-05671-JD Document 40 Filed 09/09/20 Page 3 of 3



           Dated: September 9, 2020                    s/ Jamie L. Boyer
 1
                                                       George A. Zelcs (pro hac vice)
 2                                                     Robert E. Litan (pro hac vice)
                                                       Randall P. Ewing (pro hac vice)
 3                                                     Jonathon D. Byrer (pro hac vice)
                                                       KOREIN TILLERY LLC
 4                                                     205 North Michigan Avenue, Suite 1950
                                                       Chicago, IL 60601
 5                                                     Telephone: (312) 641-9750
                                                       Facsimile: (312) 641-9751
 6
                                                       Stephen M. Tillery (pro hac vice)
 7                                                     Jamie L. Boyer (pro hac vice)
                                                       Michael E. Klenov, CA Bar #277028
 8                                                     Carol L. O’Keefe (pro hac vice)
                                                       KOREIN TILLERY LLC
 9                                                     505 North 7th Street, Suite 3600
                                                       St. Louis, MO 63101
10                                                     Telephone: (314) 241-4844
                                                       Facsimile: (314) 241-3525
11
                                                       Karma M. Giulianelli, CA Bar #184175
12                                                     Glen E. Summers, CA Bar # 176402
                                                       BARTLIT BECK LLP
13                                                     1801 Wewetta St. Suite 1200,
                                                       Denver, Colorado 80202
14                                                     Telephone: (303) 592-3100
                                                       Facsimile: (303) 592-3140
15
                                                       Ann Ravel
16                                                     MCMANIS FAULKNER
                                                       Fairmont Plaza, 10th Floor, 50 West San
17                                                     Fernando Street
                                                       San Jose, CA 95113
18                                                     Telephone: (408) 279-8700
                                                       Facsimile: (408) 279-3244
19

20
                                    CERTIFICATE OF SERVICE
21
          The undersigned hereby certifies that on September 9, 2020, a true and correct copy of the
22 foregoing document was served upon all counsel of record through the Court’s electronic filing
   and notification system.
23
                                                      /s/ Jamie L. Boyer
24

25

26

27

28
                                    P a g e | 3 NOTICE OF FILING
